Citation Nr: 1001165	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to September 23, 
2002 for the grant of a separate evaluation for left upper 
extremity radiculopathy associated with multilevel 
degenerative joint disease of the cervical spine.

2.  Entitlement to an effective date prior to September 23, 
2002 for the grant of a separate evaluation for right lower 
extremity radiculopathy associated with degenerative joint 
disease with a history of lumbosacral strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left upper extremity radiculopathy associated 
with multilevel degenerative joint disease of the cervical 
spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity radiculopathy associated 
with degenerative joint disease with a history of lumbosacral 
strain.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009) for a neurogenic bowel and bladder 
condition.

6.  Entitlement to compensation 38 U.S.C.A. § 1151 for loss 
of use of the buttocks.

7.  Entitlement to earlier effective dates for the initial 
compensable evaluations (10 percent as of June 19, 1996; 20 
percent as of April 26, 2001; and 30 percent as of May 10, 
2004) assigned for multilevel degenerative joint disease of 
the cervical spine.

8.  Entitlement to an initial evaluation in excess of 30 
percent for a depressive disorder.

9.  Entitlement to specially adapted housing.

10.  Entitlement to a special home adaptation grant.

11.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 for convalescence following cervical spine 
surgery on November 12, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York in August 2004, May 2006, September 2007, 
and June 2008.  

The Veteran appeared at Board hearing in December 2007 before 
the undersigned.  During that hearing, he confirmed that the 
claims currently on appeal were entitlement to an effective 
date prior to September 23, 2002 for the grant of a separate 
evaluation for left upper extremity radiculopathy and right 
lower extremity radiculopathy; entitlement to an initial 
evaluation in excess of 10 percent for left upper extremity 
radiculopathy; entitlement to an initial evaluation in excess 
of 10 percent for right lower extremity radiculopathy; 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
neurogenic bowel and bladder condition, and for loss of use 
of the buttocks; and entitlement to earlier effective dates 
for the initial compensable evaluations assigned for 
multilevel degenerative joint disease of the cervical spine.  
The remaining four claims noted above had not been perfected 
for appeal at the time of the December 2007 hearing.

As to the Veteran's claims for specially adapted housing and 
a special home adaptation grant, initial claims for these 
benefits were previously denied in a December 2006 rating 
decision.  The Veteran expressed disagreement with this 
decision and was furnished with a Statement of the Case in 
August 2007, but he never filed a VA Form 9 (Appeal to Board 
of Veterans' Appeals) or a similar submission constituting a 
Substantive Appeal on these claims.  See 38 C.F.R. § 20.202 
(2009).  Rather, as described below, he has initiated an 
appeal as to these issues arising from a new application and 
a June 2008 rating decision.

During his December 2007 hearing, the Veteran raised the 
issues of entitlement to a temporary total evaluation under 
for convalescence following cervical spine surgery and 
service connection for ptosis and blurry vision.  The 
temporary total evaluation claim was addressed in a June 2008 
rating decision, but the service connection claim has not 
since been adjudicated.  The service connection claim is 
accordingly referred back to the RO for appropriate action.

In July 2008, the Veteran filed claims for service connection 
for discectomy and fusion, C5-C7, disc herniation with plate 
placement with cervical spondylosis and strain; secondary leg 
neuralgias; bone spurs of osteophytes of C3-C7 with scarring; 
and incapacitating episodes having a total of at least ten 
weeks during the past twelve months.  Essentially, it would 
further appear that the Veteran seeks to apply for an 
increased evaluation for his service-connected cervical spine 
disorder.  In any event, this matter is referred back to the 
RO for appropriate action.

All issues, except for the claims for an earlier effective 
date for separate evaluations for left upper extremity 
radiculopathy and right lower extremity radiculopathy, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Revised VA regulations concerning intervertebral disc 
syndrome and allowing the assignment of separate evaluations 
for neurological manifestations, such as left upper extremity 
radiculopathy and right lower extremity radiculopathy, did 
not go into effect until September 23, 2002.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to September 23, 2002 for the grant of a separate evaluation 
for left upper extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.114, 3.159, 3.400 (2009).

2.  The criteria for entitlement to an effective date prior 
to September 23, 2002 for the grant of a separate evaluation 
for right lower extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.114, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the current appeal, the Board is aware of VA's 
notification and assistance requirements, found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  38 C.F.R. § 3.159 has 
been revised in part recently.  Pursuant to revisions 
effective as of May 30, 2008 under 38 C.F.R. § 3.159(b)(3), 
however, no duty to provide 38 U.S.C.A. § 5103(a) notice 
arises when, as a matter of law, entitlement to the benefit 
claimed cannot be established.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Accordingly, no further analysis of 
the RO's compliance with VA's duties to notify and assist is 
warranted in the present case, as the claims are being denied 
as a matter of law.

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  In new service connection cases, 
the effective date is the date of receipt of claim or the 
date entitlement arose, whichever is later.  However, if the 
claim is received within one year of separation from service, 
the effective date will be the day following the date of 
separation from service.  38 C.F.R. § 3.400(b)(2).  In cases 
involving increases, the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

However, under 38 C.F.R. § 3.114, where pension, 
compensation, dependency and indemnity compensation, or a 
monetary allowance under 38 U.S.C., chapter 18 for an 
individual who is a child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary of Veterans Affairs or by 
the Secretary's direction, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  Where pension, 
compensation, dependency and indemnity compensation, or a 
monetary allowance under 38 U.S.C., chapter 18 for an 
individual who is a child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims as well as claims for increase.

In the present case, substantial revisions were made to the 
diagnostic criteria for evaluating intervertebral disc 
syndrome, effective from September 23, 2002.  67 Fed. Reg. 
54345-54349 (August 22, 2002).  The prior criteria, found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), addressed all 
manifestations as a single rating for intervertebral disc 
syndrome.  The revised regulations, now at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, allow for evaluation of intervertebral 
disc syndrome either on its chronic neurologic and orthopedic 
manifestations or on the total annual duration of 
incapacitating episodes, whichever would result in a higher 
evaluation.  In the accompanying Note (2) to the revisions 
(initially codified at Diagnostic Code 5293 but later 
renumbered as Diagnostic Code 5243), VA specified that 
associated neurological disabilities were to be evaluated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  No such provision 
existed in the criteria of Diagnostic Code 5293 in effect 
prior to September 23, 2002.

As indicated in the RO's August 2004 and May 2005 rating 
decisions, the separate evaluations for left upper extremity 
radiculopathy and right lower extremity radiculopathy were 
entirely predicated on the new Part 4 diagnostic criteria for 
evaluating intervertebral disc syndrome.  Given that these 
provisions did not go into effect until September 23, 2002, 
there is no legal basis for an effective date prior to 
September 23, 2002 for the grants of separate evaluations for 
these disabilities.  

In this case, it is the law and not the evidence that is 
dispositive.  Lacking legal merit, the Veteran's claims must 
be denied.  See generally Sabonis v. Brown, 6 Vet. App. 426 
(1994).
 

ORDER

Entitlement to an effective date prior to September 23, 2002 
for the grant of a separate evaluation for left upper 
extremity radiculopathy is denied.

Entitlement to an effective date prior to September 23, 2002 
for the grant of a separate evaluation for right lower 
extremity radiculopathy is denied.


REMAND

The Board has reviewed the Veteran's claims file and finds 
that, in multiple areas, additional development is needed 
prior to a Board adjudication of the remaining claims on 
appeal.

First, it does not appear that all relevant treatment records 
have been obtained and added to the claims file.  The Veteran 
has submitted outpatient records from the Albany, New York VA 
Medical Center (VAMC) dated through January 2009.  In a July 
2009 letter, however, he indicated that he was currently 
being seen by the pain management clinic, the neurological 
department, and primary care at the Albany VAMC.  He noted 
that he had incapacitating episodes having a duration of at 
least 10 weeks during the past 12 months, as documented by 
Dr. Jose M. David, and a June 2008 statement from Dr. David 
indicates that the Veteran had been a patient "for several 
years" and that "any additional data may be addressed" 
provided that the Veteran signed the appropriate release 
form.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
In the July 2009 letter, the Veteran also noted seeing two 
other doctors (Dr. Edwards and Dr. Herzog) for "a second 
opinion" regarding spinal and radiculopathy problems, and a 
June 2008 statement from Dr. Herzog indicates that the 
Veteran was to return for treatment in two months.  
Additionally, in December 2009, the Veteran submitted a 
statement from his VA pain management provider at the VAMC in 
Albany.  This physician indicated that he had treated the 
Veteran for five years and confirmed the general severity of 
his current cervical spine disability.  However, this 
statement contained no clinical findings.  Complete records 
corresponding to all of this reported treatment (both VA and 
non-VA) could well bear upon the Veteran's claims, including 
the claim regarding the effective dates for compensable 
evaluations for multilevel degenerative joint disease of the 
cervical spine, and efforts should be made to obtain these 
records prior to a Board decision on these claims.

Second, the Board has concerns about recent examination 
findings addressing the severity of the left upper extremity 
radiculopathy and right lower extremity radiculopathy.  The 
Veteran submitted the report of a June 2009 VA examination, 
but it appears that the first two pages of this report are 
missing.  The report addresses sensory and reflex testing but 
contains minimal commentary about the degree of severity of 
the service-connected radiculopathy.  The examiner also 
refers to February 2009 EMG findings and an April 2009 
neurology note, but neither record is presently contained in 
the claims file.  Finally, the examiner noted "[u]pper 
extremity paresthesia and dysesthesia and weakness, 
unexplained etiology."  This comment suggests the need for 
an additional examination to determine whether the Veteran's 
symptoms are attributable to his service-connected 
radiculopathy, as opposed to a nonservice-connected disease 
process.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Third, in reviewing the Veteran's contentions as to his 
38 U.S.C.A. § 1151 claims, it is evident that he believes 
that his neurogenic bowel and bladder dysfunction and loss of 
use of the buttocks are proximately due to a June 1996 VA 
medical facility injury, the result of which was a grant of 
compensation under section 1151 for degenerative joint 
disease with a history of lumbosacral strain.  There are 
several medical records raising a question as to whether this 
lumbosacral spine injury and subsequent disability have led 
to the claimed symptoms.  Notably, a June 2004 VA outpatient 
treatment report contains a reference to worsening low back 
pain and urinary incontinence for two months, and a separate 
report from that month indicates intermittent bowel 
incontinence.  An August 2006 VA treatment record also 
contains a reference to "[b]ack pain-concerning for spinal 
nerve compression due to complaints of bowel and bladder 
incontinence," while a July 2008 VA examination report 
contains a notation of a lumbar condition related to 
genitourinary complaints.  As to the claimed loss of use of 
the buttocks, the Board is aware that an evaluation has been 
granted for right lower extremity radiculopathy, but the June 
2009 VA examination report also indicates several areas of 
sensory loss in the left lower extremity as well.  
Accordingly, the Veteran should undergo VA examinations to 
determine whether his claimed disabilities are a consequence 
of the June 1996 injury and resultant lumbosacral spine 
disability.

The Board also notes that, in a July 2008 statement, the 
Veteran indicated his disagreement with the RO's June 2008 
denial of his claims of entitlement to specially adapted 
housing, entitlement to a special home adaptation grant, and 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30.  As such, it is incumbent upon the RO to issue a 
Statement of the Case addressing these particular issues.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 
C.F.R. § 19.26 (2009).  Additionally, in that statement the 
Veteran requested a hearing with a Decision Review Officer.  
It does not appear that such a hearing has been arranged.  

Finally, in January 2008, the Veteran submitted a VA Form 9 
addressing the claim for an initial evaluation in excess of 
30 percent for a depressive disorder.  In this submission, he 
requested a Travel Board hearing.  The Board notes that this 
submission was received after his December 2007 Travel Board 
hearing addressing other issues.  Accordingly, he has a right 
to an additional Travel Board hearing addressing the 
depressive disorder issue.  See 38 U.S.C.A. § 7104(a) (West 
2002) (a claimant has right to a hearing before the issuance 
of a Board decision).



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide written authorization, with full 
address information, for all private 
treatment providers who have treated him 
for spinal, neurological, bowel, and 
bladder disorders.  He should 
specifically be requested to fill out 
such forms for Dr. David, Dr. Edwards, 
and Dr. Herzog.

2.  After securing any necessary release 
forms, all records of medical treatment 
which are not currently associated with 
the Veteran's claims file should be 
requested.  These search efforts must 
include contacting the Albany VAMC for 
all records dated since January 2009, 
including a complete copy of the report 
of the Veteran's June 2009 VA 
examination.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the Veteran should be afforded 
a VA neurological examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the left upper 
extremity and right lower extremity 
radiculopathy, as well as the nature and 
etiology of the claimed loss of use of 
the buttocks.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

In regard to the left upper extremity and 
right lower extremity radiculopathy, the 
examiner should describe the Veteran's 
symptoms and the extent of their severity 
(i.e., mild, moderate, etc.)  If the 
examination clearly shows neurological 
symptoms of an etiology other than the 
cervical spine and lumbosacral spine, the 
examiner should so state.

As to the claimed loss of use of the 
buttocks, the examiner should address 
whether there exists any symptomatology 
of the buttocks or the lower extremities, 
other than the noted right lower 
extremity radiculopathy, that is at least 
as likely as not (e.g., a 50 percent or 
greater probability) etiologically 
related to the Veteran's lumbosacral 
spine disability and the June 1996 injury 
leading to that disability (for which 
compensation has been granted under 
38 U.S.C.A. § 1151).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Also, the Veteran should be afforded 
a VA general medical examination, with an 
appropriate examiner having experience 
with bowel and bladder disorders, to 
determine the nature and etiology of the 
claimed neurogenic bowel and bladder 
condition.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the examination findings, the examiner 
should first indicate whether there exist 
any current and chronic bowel or bladder 
disorders.  For each diagnosed disorder, 
the examiner should address whether such 
disorder is at least as likely as not 
(e.g., a 50 percent or greater 
probability) etiologically related to the 
Veteran's lumbosacral spine disability 
and the June 1996 injury leading to that 
disability (for which compensation has 
been granted under 38 U.S.C.A. § 1151).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  The Veteran should be afforded a VA 
Travel Board hearing, with a Veterans Law 
Judge, addressing only the claim for an 
initial evaluation in excess of 30 
percent for a depressive disorder before 
this case is returned to the Board.

6.  After completion of the above 
development, the Veteran's claims of 
entitlement to an initial evaluation in 
excess of 10 percent for left upper 
extremity radiculopathy; entitlement to 
an initial evaluation in excess of 10 
percent for right lower extremity 
radiculopathy; entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
a neurogenic bowel and bladder condition, 
and for loss of use of the buttocks; and 
entitlement to earlier effective dates 
for the initial compensable evaluations 
assigned for multilevel degenerative 
joint disease of the cervical spine 
should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

7.  Separately, the Veteran should be 
furnished with a Statement of the Case 
addressing the claims of entitlement to 
specially adapted housing, entitlement to 
a special home adaptation grant, and 
entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30.  This 
issuance must include all relevant 
regulations, as well as an explanation of 
the Veteran's rights and responsibilities 
in perfecting an appeal as to these 
claims.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


